       Case 2:20-cv-00101-KJD-DJA Document 32
                                           31 Filed 01/13/21 Page 1 of 2



 1

 2
     MICHAEL P. LOWRY, ESQ.
 3   Nevada Bar No. 10666
     E-mail: Michael.Lowry@wilsonelser.com
 4   JONATHAN C. PATTILLO, ESQ.
     Nevada Bar No. 13929
 5   E-mail: Jonathan.Pattillo@wilsonelser.com
     6689 Las Vegas Blvd. South, Suite 200
 6   Las Vegas, Nevada 89119
     Tel: 702.727.1400/Fax: 702.727.1401
 7   Attorneys for Ernest Jacobs and Keolis Transit Services,
     LLC
 8
                                     UNITED STATES DISTRICT COURT
 9
                                         DISTRICT OF NEVADA
10

11    DAMIAN HAMILTON                                        Case No.: 2:20-cv-101
12
                                                             Stipulation and Order to Dismiss with
13                          Plaintiff,                       Prejudice
      vs.
14
     KEOLIS TRANSIT SERVICES, LLC dba KEOLIS
15   TRANSIT AMERICA dba KEOLIS
     TRANSPORTATION dba REGIONAL
16   TRANSPORTATION COMMISSION OF
     SOUTHERN NEVADA dba RTC; ERNEST
17   JACOBS; DOE BUS DRIVER I-V; DOE DOG
     OWNER I-V; ROE BUS COMPANY I-V; ROE
18   EMPLOYER I-V; ROE COMPANY I-V
19                          Defendant.
20
            The parties stipulate to dismiss 2:20-cv-101 with prejudice, each to bear their own fees and
21
     costs. No trial date was set.
22
     ///
23

24
     ///
25

26
     ///
27

28
     ///
      Case 2:20-cv-00101-KJD-DJA Document 32
                                          31 Filed 01/13/21 Page 2 of 2
                                                             Hamilton v. Keolis Transit Services, LLC
                                                                                          2:20-cv-101
                                                   Stipulation and Order to Dismiss without Prejudice

 1                                                   PRICE BECKSTROM, PLLC
 2

 3   /s/Michael Lowry                                /s/ Daniel Price
     Michael P. Lowry, Esq.                          Daniel Price, Esq.
 4   Nevada Bar No. 10666                            Nevada Bar No.13564
     6689 Las Vegas Blvd. South, Suite 200           7312 W. Cheyenne Ave. Suite 5
 5   Las Vegas, Nevada 89119                         Las Vegas, NV 89129
     Attorneys for Ernest Jacobs; Keolis Transit     Attorneys for Damian Hamilton
 6   Services, LLC
 7        IT IS SO ORDERED.
 8
                                               _______________________________
 9                                             UNITED STATES DISTRICT JUDGE
10                                             DATED:      January 13, 2021
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   -2-
